372 U.S. 523
83 S.Ct. 886
9 L.Ed.2d 965
LOCAL LODGE NO. 1836 OF DISTRICT 38 OF INTERNATIONAL  ASSOCIATION OF MACHINISTS et al.
v.
LOCAL NO. 1505 INTERNATIONAL BROTHERHOOD OF  ELECTRICAL WORKERS et al.

No. 419.
Supreme Court of the United States
March 18, 1963
Robert M. Segal and Plato E. Papps, for petitioners.
Paul F. Hannah, for respondent Raytheon Co.
On Writ of Certiorari to the United States Court of Appeals for the First Circuit.
PER CURIAM.


1
The motion to vacate is granted. The judgment of the United States Court of Appeals for the First Circuit is vacated and the case is remanded to the United States District Court for the District of Massachusetts with directions to dismiss the cause as moot. Black v. Amen, 355 U.S. 600, 78 S.Ct. 530, 2 L.Ed.2d 523.